        Case: 3:20-cv-01055-wmc Document #: 1 Filed: 11/20/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 AMANDA WHEELER,                                 )
                                                 )       Case No. 3:20-cv-1055
                Plaintiff,                       )
 v.                                              )
                                                 )
 CAVALRY SPV I, LLC,                             )
                                                 )
                Defendant.                       )

                                    NOTICE OF REMOVAL

       Defendant Cavalry SPV I, LLC (“Cavalry”), by counsel, and pursuant to 28 U.S.C. §§

1441 and 1446, hereby removes the above-entitled action, which is currently pending in

the Circuit Court of Sawyer County, Wisconsin, and states as follows:

                                          Background

       1.      On September 29, 2020, Plaintiff Amanda Wheeler (“Plaintiff”) initiated a

class action against Cavalry in the Circuit Court of Sawyer County, Wisconsin, by filing a

Class Action Complaint & Request for Jury Trial (“Complaint”), alleging that Cavalry

violated the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., as well as

Wis. Stat. § 100.18. (A copy of Plaintiff’s Complaint is attached hereto as Exhibit A.)

       2.      The Complaint constitutes “all process, pleadings, and orders served upon”

Cavalry in this action. 28 U.S.C. § 1446(a).

                                    Removal Jurisdiction

       3.      This action is properly removable under 28 U.S.C. § 1441, because this Court

has original federal jurisdiction of this case under 28 U.S.C. § 1331 (“The district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States”).
        Case: 3:20-cv-01055-wmc Document #: 1 Filed: 11/20/20 Page 2 of 4




       4.     Specifically, Plaintiff alleges that Cavalry sought to collect debts from Plaintiff

and other class members without first sending “a legally sufficient [right to cure] letter” as

purportedly required under Wis. Stat. §§ 425.104-425.105. (Ex. A ¶¶ 7-8, 22-23, 37-40.)

She contends that these actions constitute violations under the federal FDCPA, 15 U.S.C. §§

1692e and 1692f. (Ex. A ¶¶ 41-43.) Hence, this is a civil action “arising under the

Constitution, laws, or treaties of the United States pursuant to Section 1331, and removal is

appropriate pursuant to Sections 1441 and 1446.

       5.     Plaintiff’s state law claim under Wis. Stat. § 100.18 is also based on her

assertion that Cavalry allegedly sought to collect debts from Plaintiff and other class

members without first sending right to cure letters. (Ex. A. ¶¶ 25-26.) Accordingly, this

claim is “part of the same case or controversy” as Plaintiff’s FDCPA claim, and the Court

may exercise supplemental jurisdiction. 28 U.S.C. § 1367(a).

       6.     Removal to this Court is proper as the United States District Court for the

Western District of Wisconsin, embraces Sawyer County, Wisconsin, where the state court

action was filed. 28 U.S.C. § 1441(a).

                                   Timeliness of Removal

       7.     Cavalry was served a copy of the Summons and Complaint on October 23,

2020. Therefore, this notice of removal is timely under 28 U.S.C. § 1446(b), as less than 30

days have passed since Cavalry was served.

                                    Notice to State Court

       8.     Pursuant to 28 U.S.C. § 1446(d), Cavalry is promptly providing written notice

of its removal to Plaintiff and will promptly file a copy of this Notice of Removal with the

Clerk of the Circuit Court of Sawyer County, Wisconsin.


                                               2
         Case: 3:20-cv-01055-wmc Document #: 1 Filed: 11/20/20 Page 3 of 4




         WHEREFORE, Defendant Cavalry SPV I, LLC, respectfully requests that the above-

entitled action be removed from the Circuit Court of Sawyer County, Wisconsin, to this

Court.


Dated: November 20, 2020                  Respectfully submitted,

                                          CAVALRY SPV I, LLC,

                                          By: /s/ Matthew O. Stromquist
                                          One of its attorneys


Matthew O. Stromquist
Pilgrim Christakis LLP
321 North Clark Street, 26th Floor
Chicago, IL 60654
Ph.: (312) 361-3457
Fax: (312) 939-0983
mstromquist@pilgrimchristakis.com




                                             3
       Case: 3:20-cv-01055-wmc Document #: 1 Filed: 11/20/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

        Matthew O. Stromquist, an attorney, certifies that on November 20, 2020, he served
a true and accurate copy of foregoing Notice of Removal on counsel of record listed below
via electronic mail:


       Matthew C. Lein
       Lein Law Offices, LLP
       15692 Hwy 63 North
       PO Box 761
       Hayward, WI 54843
       mlien@leinlawoffices.com

       Robert J. Welcenbach
       Welcenbach Law Offices, S.C.
       933 N. Mayfair Rd., Suite 311
       Milwaukee, WI 53226
       robert@welcenbachlaw.com




                                                _/s/ Matthew O. Stromquist______
